For failure to comply with the terms of a decree of divorce plaintiff was cited for contempt. Upon the hearing the court found him not guilty and entered an order dismissing the contempt proceeding. From this order the defendant, who brought the proceeding, has attempted to appeal, but in the face of section 9921, Revised Codes 1921, which provides in part that "the judgment and orders of the court or judge, made in cases of contempt, are final and conclusive, and there is no appeal," nothing remains for us to do but to dismiss the attempted appeal, and it is so ordered. (See State ex rel. Northern P. Ry. Co.
v. Loud, 24 Mont. 428, 62 P. 497.)
Dismissed. *Page 430